Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT, AS AMENDED.

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) is made this 8th day of March, 2013
(the “Effective Date”) between:

CYDEX PHARMACEUTICALS, INC., a Delaware corporation with offices at 11119 North
Torrey Pines Road, Suite 200, La Jolla, CA 92037 (“CyDex”); and

SPECTRUM PHARMACEUTICALS, INC., a Delaware corporation with offices at 11500 S.
Eastern Ave., Ste. 240, Henderson, NV 89052 (“Spectrum”).

RECITALS

WHEREAS, CyDex is engaged in the business of developing and commercializing
novel drug delivery technologies designed to enhance the solubility and
effectiveness of existing and development-stage drugs;

WHEREAS, CyDex is the exclusive worldwide licensee of Captisol®, a patented drug
formulation system designed to enhance the solubility and stability of drugs;

WHEREAS, CyDex has developed or obtained certain rights related to the Compound
(defined below);

WHEREAS, Spectrum desires to obtain a license to use such patented drug
formulation system for Captisol and such rights to the Compound for the
development and commercialization of the Licensed Product (defined below) and
CyDex is willing to grant such license to Spectrum under the terms and
conditions set forth herein; and

WHEREAS, CyDex desires to sell Captisol® to Spectrum or its Contract
Manufacturers (defined below), and Spectrum desires to obtain supplies of
Captisol® from CyDex, for use in the Licensed Product, in accordance with the
terms and conditions of that certain Supply Agreement between the parties of
even date herewith (the “Supply Agreement”).

NOW, THEREFORE, in consideration of the following mutual promises and other good
and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties, intending to be legally bound, agree as follows:

 

1. DEFINITIONS.

For the purposes of this Agreement, the following terms whether used in singular
or plural form shall have the meanings as defined below:

“Affiliate” means, with respect to any party, any entity controlling, controlled
by, or under common control with such party, during and for such time as such
control exists. For these purposes, “control” shall refer to the ownership,
directly or indirectly, of at least fifty percent (50%) of the voting securities
or other ownership interest of the relevant entity.

 

     LICENSE AGREEMENT    PAGE 1



--------------------------------------------------------------------------------

“Annual Net Sales” means the aggregate Net Sales during a calendar year.

“Approvals” means, collectively the Marketing Approvals and Regulatory
Approvals.

“Captisol” means Captisol®, also known scientifically as sulfobutylether ß(beta)
cyclodextrin, sodium salt, including all of its optical isomers, and salt,
ester, and polymorphic forms.

“Captisol Data Package” means (a) all toxicology/safety and other scientific
data owned, licensed or developed by CyDex and its Affiliates; and (b) all
toxicology/safety and other scientific data owned, licensed or developed by the
licensees or sublicensees of CyDex or its Affiliates or other Third Parties (to
the extent permitted to be shared under this Agreement in the applicable license
or other agreements between CyDex and/or its Affiliates and such licensees,
sublicensees or other Third Parties), in each case of Captisol alone (and not in
conjunction with a product formulation).

“Captisol Improvement” means any technology or improvement related to Captisol
alone, including without limitation the formulation or uses of Captisol, whether
or not patentable, that is developed by Spectrum or its Affiliates, solely or
jointly with a Third Party. For clarity, Captisol Improvements shall not include
technology or improvements which are related to the Compound and/or other
non-Captisol components of the Licensed Product.

“Captisol Patents” means all patents and patent applications in the Territory
which pertain to Captisol, other than the Licensed Product Patents, and which
now or at any time during the Term are owned by or licensed to CyDex or any
CyDex Affiliate with the right to sublicense, including any and all extensions,
renewals, continuations, substitutions, continuations-in-part, divisions,
patents-of-addition, reissues, reexaminations and/or supplementary protection
certificates to any such patents. For avoidance of doubt, all intellectual
property pertaining to the Licensed Product generated by Spectrum or its
Affiliates or their Sublicensees during the Term of this Agreement shall be
solely owned by Spectrum and shall not be part of the Captisol Patents. Set
forth in Exhibit A attached hereto include, without limitation, a list of the
Captisol Patents as of the Effective Date. Such Exhibit A may be updated by
CyDex from time to time during the Term.

“Claim” has the meaning specified in Section 10.1.

“Clinical Grade Captisol” means Captisol which (a) has been manufactured under
conditions of current good manufacturing practices for bulk excipients as set
forth in U.S. Pharmacopoeia <1078> as of the Effective Date or any successor
thereto, and (b) is for clinical trials for the Licensed Product.

“Combination Product” means a Licensed Product containing: (i) the Compound, and
(ii) one or more other active pharmaceutical ingredients.

“Commercial Grade Captisol” means Captisol which (a) has been manufactured under
conditions of current good manufacturing practices for bulk excipients as set
forth in U.S. Pharmacopoeia <1078> as of the Effective Date or any successor
thereto, and (b) is for commercial sale of the Licensed Product.

 

     LICENSE AGREEMENT    PAGE 2



--------------------------------------------------------------------------------

“Commercial Launch Date” means, in any particular country, the first commercial
sale by Spectrum, its Affiliates or Sublicensees of the Licensed Product to a
Third Party in a given regulatory jurisdiction after Approvals have been
obtained in such jurisdiction. For avoidance of doubt, any transfer of the
Licensed Product to a Third Party for preclinical, clinical or regulatory
purposes shall not be deemed a first commercial sale.

“Commercially Reasonable Efforts” means the carrying out of obligations or tasks
using efforts not less than the efforts a reasonably prudent company engaged in
the development and commercialization of a pharmaceutical product having similar
market potential, profit potential, or strategic value at a similar stage of its
development or product life as the Licensed Product, would use based on
conditions then prevailing and taking into account relevant commercial and
economic factors.

“Compound” means that certain pharmaceutical compound known as melphalan,
including all of its optical isomers, and salt, ester, and polymorphic forms.

“Confidential Information” has the meaning specified in Section 8.1.

“Contract Manufacturer” has the meaning specified in Section 2.4.

“Cover” (including variations thereof such as “Covered,” “Coverage,” or
“Covering”) means that the manufacture, use, importation or sale of the Licensed
Product to which such term is being applied would infringe a Valid Claim of a
patent in the absence of a grant of rights under such patent. The determination
of whether an item or process is Covered by a Valid Claim shall be made on a
country–by-country basis.

“Disclosing Party” has the meaning specified in Section 8.1 hereof.

“DMF” means a Drug Master File for Captisol, as filed as of the Effective Date,
or as hereafter updated from time to time during the Term, by CyDex with the
FDA, and equivalent filings in other jurisdictions.

“FDA” means the United States Food and Drug Administration, or any successor
thereto.

“Field” means all indications, including without limitation, all dosages,
formulations, uses, and routes of administration for the Licensed Product.

“Indemnitee” has the meaning specified in Section 10.4.

“Indemnitor” has the meaning specified in Section 10.4.

“Licensed Patents” means, collectively, the Captisol Patents and the Licensed
Product Patents.

“Licensed Product” means a pharmaceutical composition comprising the Compound
and Captisol, which is Covered by the Licensed Patents or Product Know-How or
Captisol Data Package.

“Licensed Product Patents” means all patents and patent applications in the
Territory which Cover the use of Captisol with the Compound, other than the
Captisol Patents, and which now or at any time during the Term are owned by or
licensed to CyDex or any CyDex Affiliate with the right to

 

     LICENSE AGREEMENT    PAGE 3



--------------------------------------------------------------------------------

sublicense, including any and all extensions, renewals, continuations,
substitutions, continuations-in-part, divisions, patents-of-addition, reissues,
reexaminations and/or supplementary protection certificates to any such patents.
Licensed Product Patents further include all other patents and patent
applications, other than the Captisol Patents, which are owned or licensed by
CyDex before the Effective Date or at any time during the Term of this
Agreement, and which are necessary to develop, manufacture, and commercialize
the Licensed Product or which are necessary for Spectrum to exercise its license
under this Agreement. Set forth in Exhibit B attached hereto is a list of the
Licensed Product Patents as of the Effective Date. Such Exhibit B may be updated
by CyDex from time to time during the Term.

“Losses” has the meaning set forth in Section 10.1.

“Major Markets” means the countries listed on Exhibit E.

“Marketing Approval” means final approval of an NDA by the FDA for the United
States, or final approval of a comparable document filed with an equivalent
health regulatory authority in any other country or in the European Union (using
the centralized process or mutual recognition), including all required
marketing, pricing or reimbursement approvals.

“NDA” means a New Drug Application, as defined in the United States Federal
Food, Drug and Cosmetic Act and the regulations promulgated thereunder, or
similar application filed with an equivalent regulatory body in another
jurisdiction.

“Net Sales” means, with respect to a particular time period, the total amounts
invoiced by Spectrum and its Affiliates and their Sublicensees for sales of the
Licensed Product made during such time period to unaffiliated Third Parties,
less the following deductions to the extent allowed or incurred with respect to
such sales:

(a) customary discounts, including cash, trade and quantity discounts,
charge-back payments, fees for service, patient assistance discounts,
administrative fees, and rebates granted to trade customers, government, and
distributors; provided, however, such discounts shall be subject to audit
pursuant to Section 5.3 below;

(b) credits or allowances granted for damaged, outdated, spoiled, returned or
rejected products or on account of retroactive price reductions;

(c) freight, insurance and transportation charges (if separately identified on
the invoice); and

(d) taxes, tariffs, duties or other governmental charges (other than income
taxes) levied on, absorbed or otherwise imposed on sales of the Licensed
Product, as adjusted by any refunds.

Notwithstanding the foregoing, amounts invoiced by Spectrum and its Affiliates
for the sale of the Licensed Product among Spectrum or its Affiliates for resale
shall not be included in the computation of Net Sales. For purposes of
determining Net Sales, a “sale” shall not include reasonable transfers or
dispositions as samples for promotional or charitable purposes, or transfers or
dispositions at no cost for preclinical, clinical or regulatory purposes.
Notwithstanding anything otherwise specified herein, Net Sales shall be
calculated in accordance with generally accepted accounting principles.

 

     LICENSE AGREEMENT    PAGE 4



--------------------------------------------------------------------------------

If a Licensed Product is sold or provided as part of a Combination Product, Net
Sales shall be calculated by multiplying the Net Sales from the sale of
Combination Products by the fraction A/B, where “A” is the fair market value of
the Licensed Product containing the Compound as the only active pharmaceutical
ingredient when supplied or priced separately and “B” is the fair market value
of the Combination Product. If no market price is available for the Licensed
Product (solely containing the Compound) when supplied or priced separately,
fair market value shall be determined in good faith by the parties.

“Pfizer” has the meaning specified in Section 8.5.

“Product Know-How” means information or data, including regulatory
documentation, necessary for the manufacture, use, importation or sale of
Licensed Products in the Field in the Territory, owned, licensed or generated by
CyDex and its Affiliates, before and during the Term of this Agreement relating
to the Compound and/or Captisol.

“Receiving Party” has the meaning specified in Section 8.1.

“Regulatory Approval” means, with respect to the Licensed Product in any country
or jurisdiction, all approvals (including, where required, pricing and
reimbursement approvals), registrations, licenses or authorizations from the
relevant regulatory authority in a country or jurisdiction that is specific to
the Licensed Product and necessary to market and sell such Licensed Product in
such country or jurisdiction.

“Royalty Obligation Term” means, for each country within the Territory on a
country-by-country basis, the time period commencing on the first Commercial
Launch Date of the Licensed Product in such country and ending on the date that
is the earlier of (i) the date that a Valid Claim no longer exists under the
Licensed Patents in such country or (ii) the date a pharmaceutical product
containing a [***] formulation of the Compound, other than Spectrum’s product
licensed hereunder, receives regulatory approval in such country; but in either
event is at least [***] ([***]) years after the Commercial Launch Date for such
Licensed Product in such country. Notwithstanding the foregoing, if at any time
no Valid Claim under the Licensed Patents exists in a country, and a
pharmaceutical product containing a [***] formulation of the Compound (other
than Spectrum’s product licensed hereunder) receives regulatory approval and
launches commercially in such country for the same indication as Spectrum’s
product licensed hereunder, then the royalty rate shall immediately be reduced
[***] for such country for the remainder of the Royalty Obligation Term).

“SEC” has the meaning specified in Section 8.3.

“Specifications” means the specifications for Captisol set forth in Exhibit C
hereto, as such may be amended from time to time.

“Sublicensees” has the meaning specified in Section 2.3.

“Term” has the meaning specified in Section 13.1.

“Territory” means the entire world.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 5



--------------------------------------------------------------------------------

“Third Party” means any person or entity other than CyDex or Spectrum or an
Affiliate of either of them.

“Valid Claim” means (i) a claim in any unexpired, issued patent which has not
been irrevocably abandoned or held to be invalid or unenforceable by a
non-appealed or unappealable decision of a court or other authority of competent
jurisdiction, which is not admitted to be invalid through disclaimer or
dedication to the public, and which Covers the Licensed Product, or
(ii) regulatory exclusivity, such as orphan drug exclusivity, covering the
Licensed Product.

 

2. GRANT OF RIGHTS.

2.1 License Grants from CyDex to Spectrum.

(a) Licensed Patents. Subject to the terms and conditions of this Agreement,
CyDex hereby grants to Spectrum an exclusive, nontransferable (except with
respect to the assignment provision in Section 14.14) license during the Term
under the Licensed Patents, solely to research, develop, make, have made,
import, use, offer for sale and sell the Licensed Product in the Territory in
the Field. Notwithstanding the foregoing, to the extent that any Licensed
Patents are licensed to CyDex or its Affiliates by a Third Party on a
non-exclusive basis, the license granted to Spectrum in the foregoing sentence
shall be exclusive as to CyDex and non-exclusive as to any Third Party. Spectrum
may not sublicense the Licensed Patents, except as expressly set forth in
Section 2.3 below.

(b) Know-How License. Subject to the terms and conditions of this Agreement,
CyDex hereby grants to Spectrum an exclusive, nontransferable (except with
respect to the assignment provision in Section 14.14) license during the Term
under CyDex’s rights in and to the Captisol Data Package and Product Know-How,
solely to research, develop, make, have made, import, use, offer for sale and
sell the Licensed Product in the Territory in the Field. Notwithstanding the
foregoing, to the extent that any Captisol Data Package and Product Know-How are
licensed to CyDex or its Affiliates by a Third Party on a non-exclusive basis,
the license granted to Spectrum in the foregoing sentence shall be exclusive as
to CyDex and non-exclusive as to any Third Party. Spectrum may not sublicense
its rights to the Captisol Data Package or Product Know-How, except as expressly
set forth in Section 2.3 below.

(c) Scope of Licenses. Unless otherwise provided in this Agreement or the Supply
Agreement, CyDex grants no rights to Spectrum to manufacture, import, sell or
offer for sale bulk Captisol.

2.2 Grant of License from Spectrum to CyDex. Spectrum shall provide prompt
notice of any and all Captisol Improvements to CyDex. Spectrum hereby grants to
CyDex a nonexclusive, transferable, perpetual, worldwide and royalty-free
license, with the right to grant sublicenses (through multiple tiers of
sublicensees), under Spectrum’s and its Affiliates’ rights in and to Captisol
Improvements to develop, make, have made, use, market, distribute, import, sell
and offer for sale Captisol.

2.3 Sublicensing. Spectrum shall have the right to grant sublicenses to any
Third Party (collectively “Sublicensees”) under the licenses granted to Spectrum
pursuant to Section 2.1; provided, however, Spectrum shall promptly notify CyDex
of each sublicense without unreasonable delay following any such grant. Spectrum
shall ensure that all of its Sublicensees will comply with the terms and
conditions of this Agreement and Spectrum shall remain fully responsible for the
compliance by its Sublicensees with the terms and conditions of this Agreement
as if such Sublicensees were Spectrum hereunder.

 

     LICENSE AGREEMENT    PAGE 6



--------------------------------------------------------------------------------

2.4 Contracting. Spectrum may manufacture the Licensed Product or contract the
manufacture of the Licensed Product with reputable Third Party manufacturers
inspected by FDA or equivalent foreign regulatory authorities (each a “Contract
Manufacturer”). To the extent necessary to engage a Contract Manufacturer for
manufacturing the Licensed Product, Spectrum shall be permitted under this
Agreement to grant any such Contract Manufacturer a sublicense under the
licenses granted to Spectrum pursuant to Section 2.1 solely for such purposes.
Spectrum shall ensure that all of its Contract Manufacturers will comply with
the terms and conditions of this Agreement and Spectrum shall remain fully
responsible for the compliance by such Contract Manufacturers with the terms and
conditions of this Agreement as if its Contract Manufacturers were Spectrum
hereunder.

2.5 Technology Transfer. Within thirty (30) days after the Effective Date, CyDex
shall transfer to Spectrum the IND for the Licensed Product and clinical trial
materials of the Licensed Product and provide Spectrum with a technology
transfer package, which shall include the Product Know-How and the Captisol Data
Package, related to the excipients, formulation, filling, packaging, testing and
stability of the Licensed Product. CyDex will update such package at least [***]
with any data or know-how developed or licensed by CyDex during the Term. CyDex
shall also, for a period up to the NDA filing and in the preparation for
pre-approval inspection of the Third Party manufacturers and laboratories, make
its personnel available to Spectrum and its Contract Manufacturers to respond to
informational inquiries and provide technical assistance related to the Product
Know-How and the Captisol Data Package. After CyDex personnel have spent [***]
([***]) hours, excluding travel time, providing such assistance, Spectrum shall
compensate CyDex at the rate of US$[***] per hour for the time of CyDex
personnel incurred to provide such services; provided, that CyDex shall provide
reasonable telephonic consultation at [***] to Spectrum. Such technology
transfer shall not include information related to the manufacture of bulk
Captisol.

2.6 Negative Covenant. During the Term of this Agreement, CyDex and its
Affiliates shall not [***].

 

3. MANUFACTURE AND SUPPLY OF CAPTISOL.

The provisions of the Supply Agreement and any related quality agreement shall
govern the manufacture and supply of Captisol for use in the formulation of the
Licensed Product.

 

4. COMPENSATION.

4.1 Payments and Royalties for Licenses.

(a) One-Time Fee. Within [***] ([***]) business days after the Effective Date,
Spectrum shall pay to CyDex a non-refundable, one-time fee of Three Million
Dollars (US$3,000,000) in partial consideration of the rights granted Spectrum
under this Agreement.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 7



--------------------------------------------------------------------------------

(b) Milestone Payments. Within [***] ([***]) days following the occurrence of
each of the milestone events listed below with respect to the Licensed Product,
Spectrum shall provide written notice to CyDex of the achievement of such
milestone event, and within [***] ([***]) days of the occurrence of each of the
milestone events, pay to CyDex the applicable non-refundable milestone fee
listed next to each such event in further consideration of the rights granted
Spectrum under this Agreement. The milestone payments (each payable only one
time regardless of the number of times achieved by the Licensed Product and
regardless of the number of the Licensed Products there may be) are as follows:

 

     MILESTONE    MILESTONE
PAYMENT

(i)

   Upon receipt of the first Marketing Approval from the FDA   
US$[***]            

(ii)

   Annual Net Sales in the Territory exceed US$[***]    US$[***]

(iii)

   Annual Net Sales in the Territory exceed US$[***]    US$[***]

(iv)

   Annual Net Sales in the Territory exceed US$[***]    US$[***]

(c) Royalties.

(i) In addition to amounts payable pursuant to Sections 4.1(a) and 4.1(b) above,
Spectrum shall make royalty payments to CyDex during the Royalty Obligation Term
on a calendar [***] basis, in amounts equal to [***]% of the applicable Net
Sales during such calendar [***] arising from the sale of the Licensed Product
in the Territory.

(ii) All royalties payable to CyDex pursuant to this Section 4.1(c) shall be due
and payable within [***] ([***]) days after the conclusion of each calendar
[***].

(iii) If additional rights or licenses are required from any Third Party or
Third Parties to develop and commercialize the Licensed Product in any
jurisdiction within the Territory, Spectrum shall be entitled to deduct [***]
([***]) of all commercially reasonable payments, including any milestone
payments and royalty payments, made to such Third Party or Third Parties to
acquire such rights and licenses, from the payments earned by CyDex for that
jurisdiction within the Territory, including all milestone and royalty payments
specified in Sections 4.1(b) and 4.1(c) above; provided, however, any deduction
by Spectrum shall not exceed [***] ([***]) of the payments for a given
jurisdiction then earned by CyDex at one time, and any reduction to royalty
payments in a calendar [***] shall not exceed [***] ([***]) of the applicable
Net Sales in any given jurisdiction. In the event that, for a calendar [***],
Spectrum is unable to deduct all payments it is entitled to deduct, any
remaining portion of the deduction Spectrum is entitled to will be used toward
any future payments earned by and due to CyDex pursuant to Sections 4.1(b) and
4.1(c) until the total deduction by Spectrum reaches [***] ([***]) of all
payments made by Spectrum to the Third Party or Third Parties for a given
jurisdiction.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 8



--------------------------------------------------------------------------------

4.2 Currency. All amounts due hereunder are stated in, and shall be paid in,
U.S. dollars. Net Sales based on foreign revenue will be converted to U.S.
dollars at the rate of exchange published in The Wall Street Journal, Eastern
U.S. Edition on the last day of each calendar [***]. Spectrum shall provide
CyDex, together with each royalty payment owed pursuant to Section 4.1(c) above,
a schedule detailing the calculation of Net Sales resulting from the conversion
of foreign revenue to U.S. dollars as set forth herein.

4.3 Taxes.

(a) Taxes on Income. Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
efforts of the Parties under this Agreement or the Supply Agreement.

(b) Tax Cooperation. The parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding or similar obligations in
respect of royalties, milestone payments, and other payments made by Spectrum to
CyDex under this Agreement or the Supply Agreement. To the extent Spectrum is
required to deduct and withhold taxes on any payment to CyDex, Spectrum shall
pay the amounts of such taxes to the proper governmental authority in a timely
manner and promptly transmit to CyDex an official tax certificate or other
evidence of such withholding sufficient to enable CyDex to claim such payment of
taxes. CyDex shall provide Spectrum any tax forms that may be reasonably
necessary in order for Spectrum to not withhold tax or to withhold tax at a
reduced rate under an applicable bilateral income tax treaty. CyDex shall use
reasonable efforts to provide any such tax forms to Spectrum at least [***]
([***]) days prior to the due date for any payment for which CyDex desires that
Spectrum apply a reduced withholding rate. Each party shall provide the other
with reasonable assistance to enable the recovery, as permitted by applicable
law, of withholding taxes, value added taxes, or similar obligations resulting
from payments made under this Agreement, such recovery to be for the benefit of
the party bearing such withholding tax or value added tax.

4.4 Late Payments. Unpaid balances shall accrue interest, from due date until
paid, at a rate equal to the prime rate, as reported in The Wall Street Journal,
Eastern U.S. Edition, on the date such payment is due, plus an additional [***]
([***]), unless such unpaid balance is subject to a reasonable, good faith
dispute by Spectrum.

 

5. RECORDS; REPORTS; AUDIT.

5.1 Records. Spectrum shall, and shall require its Affiliates and Sublicensees
to maintain accurate records relating to Net Sales.

5.2 Reports. Upon CyDex’s request, Spectrum shall update CyDex in writing
regarding development and commercial activities with respect to the Licensed
Product but not more often than [***].

5.3 Audit. Upon reasonable prior notice, such records shall be available during
regular business hours for a period of [***] ([***]) years from the end of the
calendar year to which they pertain for examination, and not more often than
[***] each calendar year, by an independent certified public accountant selected
by CyDex and reasonably acceptable to Spectrum, for the sole

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 9



--------------------------------------------------------------------------------

purpose of verifying the accuracy of the financial reports furnished by Spectrum
pursuant to this Agreement. Any such auditor shall not disclose Spectrum’s
Confidential Information, except to the extent such disclosure is necessary to
verify the accuracy of the financial reports furnished by Spectrum or the amount
of payments due by Spectrum under this Agreement. Any amounts shown to be owed
but unpaid shall be paid within [***] ([***]) days from the accountant’s report
from the original due date, plus interest accrued thereon (from the applicable
original due date) at the rate set forth in Section 4.4 above. Any amounts shown
to have been overpaid shall be refunded within [***] ([***]) days. CyDex shall
bear the full cost of such audit unless such audit discloses an underpayment by
Spectrum of more than [***] ([***]) of the total amount due, in which case
Spectrum shall bear the full cost of such audit.

 

6. DEVELOPMENT AND COMMERCIALIZATION BY SPECTRUM.

6.1 Diligence. Spectrum shall (i) use at least Commercially Reasonable Efforts,
and shall further require its Affiliates and Sublicensees to use at least
Commercially Reasonable Efforts, to develop the Licensed Product, and to
commercialize the Licensed Product following Approvals of the Licensed Product,
and (ii) comply with the requirements set forth in Exhibit D hereto. For the
avoidance of doubt, in the event of a conflict between subparts (i) and (ii),
Spectrum shall use whichever efforts are greater.

6.2 Costs and Expenses. Other than those specified in this Agreement, [***].

6.3 Right of Reference. Spectrum shall have the right to reference the DMF
solely in connection Spectrum’s regulatory filings submitted in connection with
obtaining Regulatory Approval for the Licensed Product.

6.4 Access to Spectrum’s Data. In connection with CyDex’s development and
commercialization of Captisol or for fulfilling its obligations under this
Agreement, CyDex shall have the right to reference and utilize all
toxicology/safety and other scientific data developed on Captisol alone (and not
in conjunction with a product formulation) by Spectrum, its Sublicensees or
Affiliates, [***]. Upon written request by CyDex, Spectrum shall either provide
CyDex with a copy of all such data or shall make such data accessible to CyDex
at such times and locations mutually agreed upon by the parties; provided, that
CyDex may include such data in the drug master file related to Captisol but
shall not selectively share the data with other Captisol licensees.

 

7. REGULATORY MATTERS.

7.1 Captisol Information Submitted for Regulatory Review. Except as otherwise
set forth herein, Spectrum shall be solely responsible for all communications
with regulatory agencies in connection with the Licensed Product.
Notwithstanding the foregoing, Spectrum shall provide CyDex with (a) copies of
the portions of all regulatory submissions containing Captisol data alone (and
not in conjunction with any product formulation) [***] ([***]) days prior to
submission and shall use Commercially Reasonable Efforts to incorporate CyDex’s
comments on the same, and (b) notice of meetings with the FDA regarding the
Licensed Product prior to the occurrence of any such meetings.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 10



--------------------------------------------------------------------------------

7.2 Material Safety. CyDex shall provide Spectrum, in writing, from time to
time, with (a) relevant information currently known to it regarding handling
precautions, toxicity and hazards with respect to Captisol, and (b) the
then-current material safety data sheet for Captisol. Notwithstanding the
foregoing or anything in this Agreement to the contrary, Spectrum is solely
responsible for (i) use of all documentation provided by CyDex, including
without limitation, use in any regulatory submission to the FDA or any other
regulatory agency in the Territory, (ii) document control and retention, and
(iii) determining the suitability of any documentation provided by CyDex
hereunder for use in any regulatory submission.

7.3 Adverse Event Reporting. Either party shall adhere, and shall require that
its Affiliates, Sublicensees, co-marketers and distributors adhere, to all
requirements of applicable law and regulations that relate to the reporting and
investigation of any adverse event. In the event that either party becomes aware
of any adverse event relating to either the Licensed Product or Captisol, the
party shall timely inform the other party of any such adverse event.

7.4 Quality Agreement. Within [***] ([***]) days of the Effective Date, the
parties shall enter into a quality agreement containing provisions, in addition
to the provisions customary for quality agreement, customary pharmacovigilance
provisions including, without limitation, related to sharing of adverse event
and other clinically significant information regarding Licensed Product or
Captisol.

 

8. CONFIDENTIALITY.

8.1 Definition. Spectrum and CyDex each recognizes that, during the Term, it may
be necessary for a party (the “Disclosing Party”) to provide Confidential
Information (as defined herein) to the other party (the “Receiving Party”) that
is highly valuable, the disclosure of which would be highly prejudicial to such
party. The disclosure and use of Confidential Information will be governed by
the provisions of this Section 8. Neither Spectrum nor CyDex shall use the
other’s Confidential Information except as expressly permitted in this
Agreement. For purposes of this Agreement, “Confidential Information” means all
information disclosed by the Disclosing Party to the Receiving Party and
designated in writing by the Disclosing Party as “Confidential” (or equivalent),
and all material disclosed orally which is declared to be confidential by the
Disclosing Party and confirmed in a writing delivered to the Receiving Party
within [***] ([***]) days of such disclosure; provided, however, the foregoing
notwithstanding, Confidential Information orally disclosed by or on behalf of
the Disclosing Party that a reasonable person would understand to be
confidential or proprietary in nature shall be treated as Confidential
Information, even if such Confidential Information is not subsequently reduced
to a tangible form and delivered to the Receiving Party. Confidential
Information shall include, but not be limited to, product specifications, data,
know-how, formulations, product concepts, sample materials, business and
technical information, financial data, batch records, trade secrets, processes,
techniques, algorithms, programs, designs, drawings, and any other information
related to a party’s present or future products, sales, suppliers, customers,
employees, investors or business. Without limiting the generality of the
foregoing, CyDex’s Confidential Information includes all materials provided as
part of the Captisol Data Package and Product Know-How.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 11



--------------------------------------------------------------------------------

8.2 Obligation. CyDex and Spectrum agree that they will disclose the other’s
Confidential Information to its own officers, employees, consultants and agents
only if and to the extent necessary to carry out their respective
responsibilities under this Agreement or in accordance with the exercise of
their rights under this Agreement, and such disclosure shall be limited to the
maximum extent possible consistent with such responsibilities and rights.
Neither party shall disclose Confidential Information of the other to any Third
Party without the other’s prior written consent, and any such disclosure to a
Third Party shall be pursuant to the terms of a non-disclosure agreement no less
restrictive than this Section 8. Each party shall take such action to preserve
the confidentiality of each other’s Confidential Information as it would
customarily take to preserve the confidentiality of its own Confidential
Information (but in no event less than a reasonable standard of care). Unless
otherwise specified in this Agreement and subject to terms and conditions in
this Agreement, each party, upon the other’s request, will return all the
Confidential Information disclosed to the other party pursuant to this
Agreement, including all copies and extracts of documents, within [***] ([***])
days of the request, and in any event, promptly following the termination of
this Agreement, except that the receiving party may retain (i) one (1) copy for
archival purposes and (ii) such electronic copies that exist as part of the
party’s computer systems, network storage systems and electronic backup systems.

8.3 Exceptions. The use and non-disclosure obligations set forth in this
Section 8 shall not apply to any Confidential Information, or portion thereof,
that the Receiving Party can demonstrate by appropriate documentation:

(i) at the time of disclosure is in the public domain;

(ii) after disclosure, becomes part of the public domain, by publication or
otherwise, through no fault of the Receiving Party;

(iii) at the time of disclosure is already in the Receiving Party’s possession,
and such prior possession can be properly demonstrated by the Receiving Party,
with the exception of Confidential Information exchanged between parties prior
to the execution of this Agreement; or

(iv) is made available to the Receiving Party by an independent Third Party;
provided, however, to the Receiving Party’s knowledge, such information was not
obtained by said Third Party, directly or indirectly, from the Disclosing Party
hereunder.

In addition, the Receiving Party may disclose information that is required to be
disclosed by law, by a valid order of a court or by order or regulation of a
governmental agency including but not limited to, regulations of the United
States Securities and Exchange Commission (the “SEC”), or in the course of
litigation; provided, however, in all cases the Receiving Party shall give the
other party prompt notice of the pending disclosure and make a reasonable effort
to obtain, or to assist the Disclosing Party in obtaining, a protective order
preventing or limiting the disclosure and/or requiring that the Confidential
Information so disclosed be used only for the purposes for which the law or
regulation required, or for which the order was issued. Spectrum may further
disclose CyDex’s Confidential Information to extent that such disclosure is
necessary to develop, file for Regulatory Approval, or commercialize the
Licensed Product, or to seek, prosecute and maintain intellectual property
protection for the Licensed Product.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 12



--------------------------------------------------------------------------------

8.4 Injunction. Each party agrees that should it breach or threaten to breach
any provisions of this Section 8, the Disclosing Party will suffer irreparable
damages and its remedy at law will be inadequate. Upon any breach or threatened
breach by the Receiving Party of this Section 8, the Disclosing Party shall be
entitled to seek injunctive relief in addition to any other remedy which it may
have, without need to post any bond or security.

8.5 Third Party Information. Spectrum acknowledges that CyDex’s Confidential
Information includes information developed by Pfizer, Inc. (“Pfizer”) that is
confidential to both CyDex and Pfizer. In so far as Confidential Information of
Pfizer is disclosed, Pfizer is a third-party beneficiary of this Section 8 of
this Agreement and may enforce it or seek remedies pursuant to it in accordance
with its terms.

8.6 Public Announcements. The parties will mutually agree on a press release to
be issued upon execution of this Agreement or reasonably soon thereafter. The
press release shall describe the transaction as being royalty-based with
commercial milestones in excess of $50 million. Ligand shall also file a Form
8-K describing the Agreement as including a significant double-digit royalty.
Neither party shall make any subsequent public announcement concerning this
Agreement or the terms hereof not previously made public without the prior
written approval of the other party with regard to the form, content, and
precise timing of such announcement, except as may be required to be made by
either party in order to comply with applicable Law, regulations, court orders,
or tax, securities filings, financing arrangements, acquisitions, or
sublicenses. Such consent shall not be unreasonably withheld or delayed by such
other party. Prior to any such public announcement, the party wishing to make
the announcement will submit a draft of the proposed announcement to the other
party in sufficient time to enable such other party to consider and comment
thereon. The party wishing to make the announcement will reasonably consider all
comments provided by the other party and will also cooperate to seek
confidential treatment of any information reasonably requested by the other
party.

 

9. REPRESENTATIONS AND WARRANTIES.

9.1 Mutual Representations and Warranties. Each party represents and warrants to
the other as follows:

(i) it is a corporation duly organized and validly existing under the laws of
the state or country of its incorporation;

(ii) it has the complete and unrestricted power and right to enter into this
Agreement and to perform its obligations hereunder;

(iii) this Agreement has been duly authorized, executed and delivered by such
party and constitutes a legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent transfer, or other similar
laws affecting the rights and remedies of creditors generally and by general
principles of equity;

(iv) the execution, delivery and performance of this Agreement by such party do
not conflict with any agreement, instrument or understanding, oral or written,
to which such party is a party or by which such party may be bound, nor violate
any law or regulation of any court, governmental body or administrative or other
agency having authority over such party;

 

     LICENSE AGREEMENT    PAGE 13



--------------------------------------------------------------------------------

(v) all consents, approvals and authorizations from all governmental authorities
or other Third Parties required to be obtained by such party in connection with
the execution and delivery of this Agreement have been obtained;

(vi) no person or entity has or will have, as a result of the transactions
contemplated by this Agreement, any right, interest or valid claim against or
upon such party for any commission, fee or other compensation as a finder or
broker because of any act by such party or its agents; and

(vii) it has not entered into any agreement with any Third Party that is in
conflict with the rights granted to the other party pursuant to this Agreement.

9.2 Additional Representations, Warranties and Covenants of CyDex. CyDex
represents and warrants to Spectrum, as of the Effective Date, and covenants
that:

(i) it (directly or through its Affiliates) is the owner or licensee of the
Licensed Patents and has the right to grant the licenses to Spectrum for the
Captisol Data Package, Product Know-How, and the Licensed Patents pursuant to
this Agreement, and it has not and will not grant such license to any Third
Party;

(ii) to CyDex’s knowledge, it (directly or through its Affiliates) is the owner
of all the intellectual property rights necessary to develop, manufacture, and
commercialize the Licensed Product, and all such rights have been licensed to
Spectrum pursuant to this Agreement;

(iii) to CyDex’s knowledge, other than the intellectual property licensed to
Spectrum pursuant to this Agreement, no other intellectual property right and
interests are necessary to develop, manufacture, and commercialize the Licensed
Product;

(iv) it (directly or through its Affiliates) is the owner or licensee of all the
intellectual property rights necessary to manufacture and commercialize Captisol
and, to CyDex’s knowledge, other than the intellectual property licensed to
Spectrum pursuant to this Agreement, no other intellectual property right and
interests are necessary to use Captisol to develop, manufacture, and
commercialize the Licensed Product;

(v) after the Effective Date, it (directly or through its Affiliates) shall
provide to Spectrum pursuant to Section 2.5 above, all material Confidential
Information of CyDex pertaining to the development, manufacture, or
commercialization of the Licensed Product;

(vi) CyDex or any of its Affiliates has not received any written notice from any
Third Party asserting or alleging that any research or development of the
Licensed Product prior to the Effective Date infringed or misappropriated the
intellectual property rights of such Third Party;

(vii) there are no actual, or, to CyDex’s knowledge, pending, alleged or
threatened adverse actions, suits, claims, interferences or formal governmental
investigations pertaining to the Licensed Product, the Licensed Patents and the
Product Know How by or against CyDex or any of its Affiliates in or before any
court, governmental or regulatory authority; and

(viii) after the Effective Date, it will not enter into any agreement or other
arrangement with any Third Party following the Effective Date that would limit
Spectrum’s right and ability to exploit the rights and licenses granted by CyDex
to Spectrum under this Agreement.

 

     LICENSE AGREEMENT    PAGE 14



--------------------------------------------------------------------------------

9.3 Disclaimer. THE WARRANTIES SET FORTH IN THIS SECTION 9 ABOVE ARE PROVIDED IN
LIEU OF, AND EACH PARTY HEREBY DISCLAIMS, ALL OTHER WARRANTIES, EXPRESS AND
IMPLIED, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, CAPTISOL, THE
LICENSED PATENTS, THE CAPTISOL DATA PACKAGE, OR THE PRODUCT KNOW-HOW, INCLUDING
BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

10. INDEMNIFICATION.

10.1 By CyDex. CyDex shall defend, indemnify and hold Spectrum and its
Affiliates and Sublicensees, and each of their respective directors, officers
and employees, harmless from and against any and all losses, damages,
liabilities, costs and expenses (including the reasonable costs and expenses of
attorneys and other professionals) (collectively “Losses”) incurred by Spectrum
as a result of any claim, demand, action or other proceeding (each, a “Claim”)
by a Third Party, to the extent such Losses arise out of: (a) the manufacture,
use, handling, promotion, marketing, distribution, importation, sale or offering
for sale of Captisol by CyDex and its Affiliates; or (b) an alleged or actual
infringement or misappropriation of an intellectual property right by the use,
handling, promotion, marketing, distribution, importation, sale or offering for
sale of Captisol by Spectrum in connection with the Licensed Products; or
(c) CyDex’s breach of this Agreement, to the extent that such Losses are not due
to Spectrum’s gross negligence or willful misconduct.

10.2 By Spectrum. Spectrum shall defend, indemnify and hold CyDex and its
Affiliates, and each of their respective directors, officers and employees,
harmless from and against any and all Losses incurred by CyDex as a result of
any Claim by a Third Party, to the extent such Losses arise out of: (a) the
manufacture, use, handling, promotion, marketing, distribution, importation,
sale or offering for sale of the Licensed Product by Spectrum, its Affiliates
and Sublicensees to the extent not covered by Section 10.1; or (b) Spectrum’s
breach of this Agreement, to the extent that such Losses are not due to CyDex’s
gross negligence or willful misconduct.

10.3 Expenses. As the parties intend complete indemnification, all costs and
expenses of enforcing any provision of this Section 10 shall also be reimbursed
by the Indemnitor.

10.4 Procedure. The party intending to claim indemnification under this
Section 10 (an “Indemnitee”) shall promptly notify the other party (the
“Indemnitor”) of any Claim in respect of which the Indemnitee intends to claim
such indemnification, and the Indemnitor shall assume the defense thereof
whether or not such Claim is rightfully brought; provided, however, an
Indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by the Indemnitee, unless Indemnitor does not assume the
defense, in which case the reasonable fees and expenses of counsel retained by
the Indemnitee shall be paid by the Indemnitor. The Indemnitee, and its
employees and agents, shall cooperate fully with the Indemnitor and its legal
representatives in the investigations of any Claim. The Indemnitor shall not be
liable for the indemnification of any Claim settled or compromised by the
Indemnitee without the written consent of the Indemnitor.

 

11. LIMITATION OF LIABILITY.

11.1 Limitation of Remedies. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES OR LOSS OF PROFITS ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 11 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF ANY PARTY UNDER SECTION 10, OR DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF CONFIDENTIALITY OBLIGATIONS IN SECTION 8.

 

     LICENSE AGREEMENT    PAGE 15



--------------------------------------------------------------------------------

11.2 Limitation of Damages. EXCEPT WITH RESPECT TO THE INDEMNIFICATION
SPECIFICALLY PROVIDED IN SECTION 10 ABOVE, IN NO EVENT SHALL CYDEX’S TOTAL
AGGREGATE LIABILITY FOR ALL CLAIMS ARISING OUT OF OR RELATED TO THIS AGREEMENT
AND THE SUPPLY AGREEMENT EXCEED [***] MILLION DOLLARS ($[***]).

 

12. MANAGEMENT OF LICENSED PATENTS.

12.1 Prosecution and Maintenance.

(a) CyDex Patents. CyDex shall maintain or abandon, at its sole cost and expense
and using reasonable discretion, the Captisol Patents set forth on Exhibit A.
CyDex shall have the sole right to control the prosecution and maintenance of
patent applications and the selection of countries where patent applications are
filed related to the Captisol Patents.

(b) Licensed Product Patents. Spectrum shall maintain, at its sole cost and
expense and using reasonable discretion, the Licensed Product Patents set forth
on Exhibit B. Spectrum shall have the sole right to control the prosecution and
maintenance of patent applications and the selection of countries where patent
applications are filed related to the Licensed Product Patents; provided,
however, (i) CyDex shall be provided with the right and opportunity to give
comments and recommendations as to the overall strategy regarding the filing,
prosecution and maintenance of the Licensed Product Patents which shall be
considered by Spectrum in good faith, and (ii) Spectrum shall use Commercially
Reasonable Efforts to prosecute, obtain and maintain the Licensed Product
Patents in each of the Major Markets. In the event that Spectrum decides not to
prosecute and maintain the Licensed Product Patents in a country, Spectrum shall
provide not less than [***] ([***]) days prior written notice of such decision,
and CyDex shall have the option to take over the prosecution and maintenance in
such country or countries. For clarity, in the event that Spectrum fails to
prosecute and/or maintain the Licensed Product Patents in a country, CyDex shall
have the right to terminate this Agreement pursuant to Section 13.2 hereof with
respect to such country (but not other countries within the Territory) with
[***] days notice during which Spectrum may cure this failure.

12.2 Infringement of Captisol Patents by Third Parties. If Spectrum becomes
aware that a Third Party may be infringing a Captisol Patent, it will promptly
notify CyDex in writing, providing all information available to Spectrum
regarding the potential infringement. CyDex shall take whatever, if any, action
it deems appropriate, in its sole discretion, against the alleged infringer. If
CyDex elects to take action, Spectrum shall, at CyDex’s request and expense,
cooperate and shall cause its employees to cooperate with CyDex in taking any
such action, including but not limited to, cooperating with the prosecution of
any infringement suit by CyDex related to a Captisol Patent. Spectrum shall not
take any such action against the alleged infringer related to a Captisol Patent
without the written consent of CyDex. Each party shall provide to the party
enforcing any such rights under this Section 12.2 reasonable assistance in such
enforcement, at such enforcing party’s request and expense, including joining
such action as a party plaintiff if required by applicable law to pursue such
action.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 16



--------------------------------------------------------------------------------

The enforcing party shall keep the other party regularly informed of the status
and progress of such enforcement efforts, shall reasonably consider the other
party’s comments on any such efforts. If either party recovers monetary damages
from any Third Party in a suit or action brought for infringement of a Captisol
Patent, such recovery shall be allocated first to the reimbursement of any
expenses incurred by the parties in such litigation (including, for this
purpose, a reasonable allocation of expenses of internal counsel), and the
remaining amounts shall (i) to the extent not attributable to the Licensed
Product, be paid to CyDex, if the suit or action is brought by CyDex and shared
equally by CyDex and Spectrum, if the suit or action is brought by Spectrum and
(ii) be regarded as Net Sales which is subject to royalty obligations under this
Agreement to the extent any amounts are attributable to the Licensed Product.
For clarity, this Section 12.2 shall not apply in the event of Product
Infringement as defined below in Section 12.3(a). Without Spectrum’s prior
written consent (not to be unreasonably withheld, conditioned or delayed), no
settlement shall be concluded by CyDex that would provide the alleged infringer
any right to use the Captisol Patents for a product containing the Compound.

12.3 Infringement of Licensed Product Patents by Third Parties.

(a) Notification. Each party shall promptly notify the other party in writing of
any existing or threatened infringement of the Licensed Product Patents through
the development or commercialization of a product comprising the Compound as an
active ingredient by a Third Party, of which such Party becomes aware, including
any “patent certification” filed in the United States under 21 U.S.C. §355(b)(2)
or 21 U.S.C. §355(j)(2) or similar provisions in other jurisdictions and of any
declaratory judgment, opposition, or similar action alleging the invalidity,
unenforceability or non-infringement of any of the Licensed Product Patents
(collectively “Product Infringement”).

(b) Product Infringement.

(i) For any Product Infringement, Spectrum shall have the first right, but not
the obligation, to bring an appropriate suit or other action against any person
or entity engaged in such Product Infringement. If Spectrum fails to institute
and prosecute an action or proceeding to abate the Product Infringement within a
period of [***] ([***]) days (a) after the first notice under Section 12.3(a) or
(b) of otherwise having knowledge of the Product Infringement, then CyDex shall
have the right, but not the obligation, to commence a suit or take action to
enforce the applicable Licensed Product Patent against such third Party
perpetrating such Product Infringement at its own cost and expense. In this
case, Spectrum shall take appropriate actions in order to enable CyDex to
commence a suit or take the actions set forth in the preceding sentence.

(ii) Each party shall provide to the party enforcing any such rights under this
Section 12.3 reasonable assistance in such enforcement, at such enforcing
party’s request and expense, including joining such action as a party plaintiff
if required by applicable law to pursue such action. The enforcing party shall
keep the other party regularly informed of the status and progress of such
enforcement efforts, shall reasonably consider the other party’s comments on any
such efforts.

(iii) Each party shall bear all of its own internal and external costs and
expenses incurred in connection with its activities under this Section 12.3.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 17



--------------------------------------------------------------------------------

(iv) The party not bringing an action with respect to Product Infringement under
this Section 12.3 shall be entitled to separate representation in such matter by
counsel of its own choice and at its own expense, but such party shall at all
times cooperate fully with the party bringing such action.

(c) Allocation of Proceeds. If either party recovers monetary damages from any
Third Party in a suit or action brought for a Product Infringement, such
recovery shall be allocated first to the reimbursement of any expenses incurred
by the parties in such litigation (including, for this purpose, a reasonable
allocation of expenses of internal counsel), and the remaining amounts shall be
part of Net Sales subject to the royalty payment by Spectrum to CyDex.

12.4 Cooperation. Each party hereby agrees to duly execute and deliver, or cause
to be duly executed and delivered such further instruments and do and cause to
be done such further acts and things, including without limitation, the filing
of such additional assignments, agreements, documents and instruments, that may
be necessary or as the other party hereto may at any time and from time to time
reasonably request in connection with this Section 12.

 

13. TERM AND TERMINATION.

13.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in effect thereafter, on a country-by-country
basis, through the Royalty Obligation Term, unless terminated earlier as set
forth herein.

13.2 Termination for Breach.

(a) Notice. If either party believes that the other is in material breach of
this Agreement, then the party holding such belief (the “Non-breaching Party”)
may deliver notice of such breach to the other party (the “Notified Party”). The
Notified Party shall have [***] ([***]) days to cure such breach to the extent
involving non-payment of amounts due hereunder, and [***] ([***]) days to either
cure such breach for all other material breaches, or, if cure of such breach
other than non-payment cannot reasonably be effected within such [***] ([***])
day period, to deliver to the Non-breaching Party a plan reasonably calculated
to cure such breach within a timeframe that is reasonably prompt in light of the
circumstances then prevailing but in no event in excess of an additional [***]
([***]) day period unless otherwise mutually agreed in writing. Following
delivery of such a plan, the Notified Party shall diligently carry out the plan
and cure the breach and the cure period shall be extended by the time period
provided in such plan but in no event to exceed [***] ([***]) days from the date
of any initial breach notice delivered under this Section 13.2.

(b) Failure to Cure. If the Notified Party fails to cure a material breach of
this Agreement as provided for in Section 13.2, then the Non-Breaching Party may
terminate this Agreement upon written notice to the Notified Party.

(c) Disputes. If a party gives notice of termination under this Section 13.2 and
the other Party disputes whether such termination is proper under this
Section 13.2, then the issue of whether this Agreement may properly be
terminated upon expiration of the notice period (unless such breach is cured as
provided in Section 13.2) shall be resolved in accordance with Section 14.4.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 18



--------------------------------------------------------------------------------

If as a result of such dispute resolution process it is determined that the
notice of termination was proper, then such termination shall be deemed to have
been effective [***] ([***]) days following the date of the notice of
termination (or such other time period applicable pursuant to Section 13.2). If
as a result of such dispute resolution process it is determined that the notice
of termination was improper, then no termination shall have occurred and this
Agreement shall remain in effect.

13.3 Termination by Spectrum for Convenience. Spectrum shall have the right to
terminate this Agreement in its entirety without cause by providing CyDex with
ninety (90) days prior written notice.

13.4 CyDex Rights upon Termination (Other Than for CyDex Breach). In event that
Spectrum terminates the Agreement without cause pursuant to Section 13.3 or that
CyDex terminates this Agreement pursuant to Section 13.2, the following shall
apply (in addition to any other rights and obligations otherwise under this
Agreement with respect to such termination):

(a) Regulatory Filings; Data. To the extent permitted by applicable Laws,
Spectrum shall transfer and assign to CyDex all regulatory filings, Regulatory
Approvals, and related preclinical, analytical, and clinical data for the
Licensed Product.

(b) Transition Assistance. Spectrum shall provide such assistance, at CyDex’s
expense, as may be reasonably necessary or useful for CyDex to commence or
continue developing, manufacturing or commercializing the Licensed Product, to
the extent Spectrum is then performing such activities, including, without
limitation transferring, upon request of CyDex, any agreements or arrangements
with Third Party vendors to sell the Licensed Product, to the extent assignable.
To the extent that any such contract between Spectrum and a Third Party is not
assignable to CyDex, then Spectrum shall reasonably cooperate with CyDex to
arrange to continue to and provide such services from such entity.

(c) Termination of Licenses. All rights granted to Spectrum herein shall
immediately terminate.

(d) Return of Records. Each party shall promptly return all relevant records and
materials in its possession or control containing the other party’s Confidential
Information with respect to which the former party does not retain rights
hereunder; provided, however; each party may retain one archival copy of such
records and materials solely to be able to monitor its obligations that survive
under this Agreement.

(e) License of Certain Rights. Spectrum hereby grants to CyDex a nonexclusive,
transferable, perpetual, worldwide and royalty-free license, with the right to
grant sublicenses (through multiple tiers of sublicensees), under Spectrum’s and
its Affiliates’ rights in and to any technology, improvement, data or
information related to the Licensed Product, including, without limitation, any
such technology, improvement, data or information related to Licensed Patents,
Product Know-How or Captisol Data Package, whether or not patentable, that is
developed by Spectrum or its Affiliates, to develop, make, have made, use,
market, distribute, import, sell and offer for sale the Licensed Product.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 19



--------------------------------------------------------------------------------

(f) Transfer of Approvals. Spectrum shall transfer and assign the relevant
Marketing Approvals and Regulatory Approvals to CyDex, to the extent permitted
by applicable laws.

13.5 CyDex Rights upon Termination (If for CyDex Breach). In event that Spectrum
terminates the Agreement due to CyDex’s breach pursuant to Section 13.2, the
following shall apply (in addition to any other rights and obligations otherwise
under this Agreement with respect to such termination):

(a) Termination of Licenses. All rights granted to Spectrum and all rights
granted to CyDex herein shall immediately terminate subject to sub-clauses
(b) and (c) below.

(b) Regulatory Filings. Spectrum shall retain all regulatory filings and data
generated by Spectrum, its Affiliates and Sublicensees during the Term of this
Agreement, including any existing Market Approval for the Licensed Product, and
CyDex shall not have rights to use any such regulatory filings, data or Market
Approval.

(c) Return of Records. Each party shall promptly return all relevant records and
materials in its possession or control containing the other party’s Confidential
Information with respect to which the former party does not retain rights
hereunder; provided, however, each party may retain one archival copy of such
records and materials solely to be able to monitor its obligations that survive
under this Agreement.

13.6 Spectrum Rights Upon Expiration. On a country-by-country basis, upon the
expiration of Spectrum’s obligations to pay royalties under Section 4.1(c), the
license granted to Spectrum under this Agreement shall become a fully-paid,
royalty-free, and perpetual license for the Licensed Product in the Field.

13.7 Termination of the Supply Agreement. For clarity, this Agreement shall
terminate if the Supply Agreement is terminated by Spectrum without cause, or
terminated by CyDex because of any material breach by Spectrum.

13.8 Survival. Notwithstanding any other provisions of this Agreement, any
liability or obligation of either party to the other for acts or omissions prior
to the termination or expiration of this Agreement shall survive the termination
or expiration of this Agreement. Such termination or expiration shall not
relieve either party from obligations that are expressly indicated to survive
termination or expiration of this Agreement, nor shall any termination or
expiration of this Agreement relieve Spectrum of its obligation to pay CyDex
royalties for all Licensed Product sold by Spectrum, its Affiliates or
Sublicensees prior to the effective date of such expiration or termination.
Sections 2.2 (Grant of License from Spectrum to CyDex), 4.1 (Payments and
Royalties for Licenses), 4.2 (Currency), 4.3 (Taxes), 4.4 (Late Payments), 5
(Records; Reports; Audits), 6.4 (Access to Spectrum’s Data), 7.3 (Adverse Event
Reporting), 8 (Confidentiality), 9.3 (Disclaimer), 10 (Indemnification), 11
(Limitation of Liability), 13.4 (CyDex Rights Upon Termination (Other Than for
CyDex Breach)), 13.5 (CyDex Rights Upon Termination (If for CyDex Breach), 13.6
(Spectrum’s Rights Upon Expiration), 13.8 (Survival), and 14 (General
Provisions) shall survive termination or expiration of this Agreement.

 

     LICENSE AGREEMENT    PAGE 20



--------------------------------------------------------------------------------

14. GENERAL PROVISIONS.

14.1 Non-Solicitation. During the Term and for a period of [***] ([***]) [***]
thereafter, neither party shall solicit, induce, encourage or attempt to induce
or encourage any employee of the other party to terminate his or her employment
with such other party or to breach any other obligation to such other party.
This section is not meant to encompass general solicitations such as may be
found in newspaper advertisements and the like.

14.2 Relationship of Parties. Each of the parties hereto is an independent
contractor and nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency, employer-employee or joint venture
relationship between the parties. No party shall incur any debts or make any
commitments for the other.

14.3 Compliance with Law. Each of the parties will comply with all applicable
international, federal, state and local laws, rules and regulations, including,
but not limited to, import/export restrictions, laws, rules and regulations
governing use and patent, copyright and trade secret protection.

14.4 Arbitration.

(a) Procedure. Except as otherwise expressly set forth in Section 14.4(b) below,
any and all disputes or controversies arising out of or relating to this
Agreement shall be exclusively and finally resolved by binding arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association then in effect, in San Diego, California. The arbitration shall be
conducted by an arbitrator reasonably knowledgeable about the pharmaceutical
industry and acceptable to CyDex and Spectrum. If CyDex and Spectrum cannot
agree on a single arbitrator within [***] ([***]) days after a demand for
arbitration has been made, CyDex shall appoint an arbitrator, Spectrum shall
appoint an arbitrator, the two (2) arbitrators shall appoint a third arbitrator,
and the three (3) arbitrators shall hear and decide the issue in controversy. If
either party fails to appoint an arbitrator within [***] ([***]) days after
service of the demand for arbitration, then the arbitrator appointed by the
other party shall arbitrate any controversy in accordance with this
Section 14.4(a). Except as to the selection of arbitrators, the arbitration
proceedings shall be conducted promptly and in accordance with the rules of the
American Arbitration Association then in effect. The expenses of any
arbitration, including the reasonable attorney fees of the prevailing party,
shall be borne [***].

(b) Short-Form Arbitration. Any dispute subject to short-form arbitration as
provided in this Agreement shall be exclusively and finally resolved by binding
arbitration in accordance with the commercial arbitration rules of the American
Arbitration Association then in effect, in San Diego, California by a single
arbitrator reasonably knowledgeable about the pharmaceutical industry and
appointed in accordance with such rules. Such arbitrator shall make his or her
determination on the basis of “baseball arbitration” principles. THE FOREGOING
REMEDY SHALL BE EACH PARTY’S SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO ANY SUCH
DISPUTE. The expenses of any arbitration, including the reasonable attorney fees
of the prevailing party, shall be borne [***]. In each case, the parties and
arbitrator shall use all diligent efforts to complete such arbitration within
[***] ([***]) days of appointment of the arbitrator.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 21



--------------------------------------------------------------------------------

(c) Confidentiality of Proceedings. All arbitration proceedings hereunder shall
be confidential and the arbitrator(s) shall issue appropriate protective orders
to safeguard each party’s Confidential Information. Except as required by law,
no party shall make (or instruct the arbitrator(s) to make) any public
announcement with respect to the proceedings or decision of the arbitrator(s)
without prior written consent of the other party.

(d) Interim Equitable Relief. Each party shall, in addition to all other
remedies accorded by law and permitted by this Agreement, be entitled to
equitable relief (including but not limited to interim injunctive relief) in any
court having jurisdiction to protect its interests. Neither party shall commence
any court proceeding or action against the other to resolve any dispute, except
(i) to enforce an arbitral award rendered pursuant to this Section 14.4, or
(ii) for such interim injunctive relief.

(e) Binding Effect. The provisions of this Section 14.4 shall survive any
expiration or termination of this Agreement, and shall be severable and binding
on the parties hereto, notwithstanding that any other provision of this
Agreement may be held or declared to be invalid, illegal or unenforceable.

14.5 Costs and Expenses. Except as otherwise expressly provided in this
Agreement, each party shall bear all costs and expenses associated with the
performance of such party’s obligations under this Agreement.

14.6 Force Majeure. Neither party shall be liable for failure to perform, or
delay in the performance of, its obligations under this Agreement (other than
payment obligations) when such failure or delay is caused by an event of force
majeure. For purposes of this Agreement, an event of force majeure means any
event or circumstance beyond the reasonable control of the affected party,
including but not limited to, war, insurrection, riot, fire, flood or other
unusual weather condition, explosion, act of God, peril of the sea, strike,
lockout or other industrial disturbance, sabotage, accident, embargo, breakage
of machinery or apparatus, injunction, act of governmental authority, compliance
with governmental order on national defense requirements, or inability to obtain
fuel, power, raw materials, labor or transportation facilities. If, due to any
event of force majeure, either party shall be unable to fulfill its obligations
under this Agreement (other than payment obligations), the affected party shall
immediately notify the other party of such inability and of the period during
which such inability is expected to continue.

14.7 Notices. Any notice, request, or communication under this Agreement shall
be effective only if it is in writing and personally delivered; sent by
certified mail, postage pre-paid; facsimile with receipt confirmed; or by
nationally recognized overnight courier with signature required, addressed to
the parties at the addresses stated below or such other persons and/or addresses
as shall be furnished in writing by any party in accordance with this
Section 14.7. Unless otherwise provided, all notices shall be sent:

 

     LICENSE AGREEMENT    PAGE 22



--------------------------------------------------------------------------------

If to CyDex, to:   

CyDex Pharmaceuticals, Inc.

11119 North Torrey Pines Road

Suite 200

La Jolla, CA 92037

Attention: Secretary

Fax: [***]

With a copy to:   

General Counsel

Ligand Pharmaceuticals Incorporated

11119 North Torrey Pines Road

Suite 200

La Jolla, CA 92037

Fax: [***]

If to Spectrum, to:   

Spectrum Pharmaceuticals, Inc.

157 Technology Drive

Irvine, CA 92618

Attention: Legal Counsel

Fax: [***]

With a copy to:   

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attention: Shivbir Grewal

Facsimile: [***]

If sent by facsimile transmission, the date of transmission shall be deemed to
be the date on which notice of successful transmission thereof is received by
the notifying party. If sent by overnight courier, the next business day after
the date of deposit with such courier shall be deemed to be the date on which
such notice, request or communication was given. If sent by certified mail, the
third business day after the date of mailing shall be deemed the date on which
such notice, request or communication was given.

14.8 Use of Name. No party shall use the name, trademark, trade name or logo of
the other party, its Affiliates or their respective employee(s) in any
publicity, promotion, news release or public disclosure relating to this
Agreement or its subject matter, without the prior express written permission of
the other party, except as may be required by law. The parties agree that a
party may disclose this Agreement and its terms, and material developments or
material information generated under this Agreement, in (i) securities filings
with the SEC (or equivalent foreign agency) to the extent required by law after
complying with the procedure set forth in this Section 14.8, or (ii) under
conditions of confidentiality in connection with investment and similar
corporate transactions. In the event of a required public announcement, the
party making such announcement shall provide the other party with a copy of the
proposed text prior to such announcement sufficiently in advance of the
scheduled release of such announcement to afford such other party a reasonable
opportunity to review and comment upon the proposed text and the timing of such
disclosure.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    PAGE 23



--------------------------------------------------------------------------------

14.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California (without giving effect to
any conflicts of law principles that require the application of the law of a
different state).

14.10 Entire Agreement; Amendment. This Agreement and all Exhibits attached
hereto or thereto contain the entire agreement of the parties relating to the
subject matter hereof and supersede any and all prior agreements, written or
oral, between CyDex and Spectrum relating to the subject matter of this
Agreement. This Agreement may not be amended unless agreed to in writing by both
parties.

14.11 Binding Effect. This Agreement shall be binding upon, and the rights and
obligations hereof shall apply to the CyDex and Spectrum and any successor(s)
and permitted assigns. The name of a party appearing herein shall be deemed to
include the names of such party’s successors and permitted assigns to the extent
necessary to carry out the intent of this Agreement.

14.12 Waiver. The rights of either party under this Agreement may be exercised
from time to time, singularly or in combination, and the exercise of one or more
such rights shall not be deemed to be a waiver of any one or more of the others.
No waiver of any breach of a term, provision or condition of this Agreement
shall be deemed to have been made by either party unless such waiver is
addressed in writing and signed by an authorized representative of that party.
The failure of either party to insist upon the strict performance of any of the
terms, provisions or conditions of this Agreement, or to exercise any option
contained in this Agreement, shall not be construed as a waiver or
relinquishment for the future of any such term, provision, condition or option
or the waiver or relinquishment of any other term, provision, condition or
option.

14.13 Severability. If a final judicial determination is made that any provision
of this Agreement is unenforceable, this Agreement shall be rendered void only
to the extent that such judicial determination finds such provisions
unenforceable, and such unenforceable provisions shall be automatically
reconstituted and become a part of this Agreement, effective as of the date
first written above, to the maximum extent they are lawfully enforceable.

14.14 Assignment. Neither party may assign its rights or delegate its
obligations under this Agreement, in whole or in part, by operation of law or
otherwise, to any Third Party without the prior written consent of the other
party, which consent shall not be unreasonably withheld. Notwithstanding the
foregoing, either party may assign its rights and delegate its obligations under
this Agreement without the other party’s prior written consent to an Affiliate
or to a Third Party successor pursuant to (a) a sale of all of its assets
relating to this Agreement, (b) a sale of substantially all its assets, or (c) a
merger, consolidation, reorganization or other similar transaction. Any
assignment not in accordance with this Section 14.14 shall be void.

14.15 Third Party Beneficiaries. Except for the rights of Indemnitees pursuant
to Section 10 hereof, and subject to Section 8.5 hereof, the terms and
provisions of this Agreement are intended solely for the benefit of each party
hereto and their respective successors or permitted assigns and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
person, including without limitation Sublicensees. The enforcement of any
obligation of CyDex under this Agreement shall only be pursued by Spectrum or
such Indemnitees, and not Sublicensees.

 

     LICENSE AGREEMENT    PAGE 24



--------------------------------------------------------------------------------

14.16 Headings. The descriptive headings of this Agreement are for convenience
only, and shall be of no force or effect in construing or interpreting any of
the provisions of this Agreement.

14.17 Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute an original document, but both of which shall constitute
one and the same instrument.

[Remainder of this page left blank intentionally]

 

     LICENSE AGREEMENT    PAGE 25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

CYDEX PHARMACEUTICALS, INC. By:   /s/ John L. Higgins Name: John L. Higgins
Title: President and CEO SPECTRUM PHARMACEUTICALS, INC. By:   /s/ Rajesh C.
Shrotriya Name: Rajesh C. Shrotriya Title: Chairman, President and CEO

 

     LICENSE AGREEMENT    PAGE 26



--------------------------------------------------------------------------------

EXHIBIT A: CAPTISOL PATENTS

 

[***]

Country

  

Filing Date

   Application No.    Patent No.    Expiration Date

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]   

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[Exhibit continues on next page]

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    EXHIBIT A-1



--------------------------------------------------------------------------------

EXHIBIT A – CONTINUED

 

[***]

           

Country

  

Filing Date

   Application No.    Patent No.    Expiration Date

[***]

   [***]    [***]    [***]    [***]

[***]

           

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[Exhibit continues on next page]

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    EXHIBIT A-2



--------------------------------------------------------------------------------

EXHIBIT A – CONTINUED

 

[***]

Country

  

Filing Date

   Application No.    Patent No.    Expiration Date

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]      

[***]

   [***]         

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[Exhibit continues on next page]

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    EXHIBIT A-3



--------------------------------------------------------------------------------

EXHIBIT A – CONTINUED

 

[***]

Country

  

Filing Date

   Serial No.    Patent No.    Expiration Date

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

[***]

   [***]    [***]      

* * * * *

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    EXHIBIT A-4



--------------------------------------------------------------------------------

EXHIBIT B: LICENSED PRODUCT PATENTS

 

Matter

  

Title

   Country    Serial Number    Patent Number    Expiration Date

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

[***]

   [***]    [***]    [***]      

* * * * *

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C: SPECIFICATIONS

[***]

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D: SPECIFIED DILIGENCE REQUIREMENTS

Using Commercial Reasonable Efforts, Spectrum will engage in Substantial
Development Activities [***]. “Substantial Development Activities” shall mean
[***].

In the event that Spectrum fails to achieve the above goal as determined within
[***] ([***]) days following the specified date, the parties shall meet to
discuss and agree upon a mutually acceptable remediation plan within [***]
([***]) days from the specified date. If it is mutually determined that Spectrum
failed to either engage in Substantial Development Activities or to use
Commercially Reasonable Efforts in developing a Licensed Product, and if the
parties are unable to mutually agree upon a remediation plan, then CyDex has the
right to terminate the Agreement pursuant to Section 13.2. In the event that the
parties cannot agree on such determination or plan, then the parties CEO’s or
their mutually agreed upon designees shall have a face-to-face meeting to
attempt to solve any dispute within the next [***] ([***]) days. In the event
that the dispute is still not resolved, the parties agree to be subject to
short-form arbitration pursuant to Section 14.4(b).

On a country-by-country basis, the Commercial Launch Date shall occur no later
than [***] ([***]) months following the date of Regulatory Approval in a Major
Market. For at least [***] ([***]) months following the Commercial Launch Date,
Spectrum shall assign the Licensed Product to the primary call position those
physicians who treat multiple myeloma or perform transplant for multiple myeloma
and allocate greater than [***] of sales efforts and sales representative’s time
as demonstrated by activity analysis and compensation. For [***] ([***]) months
following the Commercial Launch Date, Spectrum shall provide commercially
reasonable medical science liason support for phase IV and investigator
sponsored studies. For [***] ([***]) years following the Commercial Launch Date,
Spectrum shall allocate no less than Commercially Reasonable Efforts to selling
the Licensed Product. For avoidance of doubt, the decision whether to seek
Regulatory Approval in a particular Major Market other than the United States is
at the sole discretion of Spectrum, subject to its obligation to use
Commercially Reasonable Efforts as set forth in Section 6.1.

* * * * *

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT    EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT E: MAJOR MARKETS

[***]

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

     LICENSE AGREEMENT     